                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

RODERICK DEWALT,                                 )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 4:19-cv-46-JCH
                                                 )
PATRICK BRAUNER, et al.,                         )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff Roderick Dewalt’s motion to appoint counsel.

The motion will be denied, without prejudice.

       “A pro se litigant has no statutory or constitutional right to have counsel appointed in a

civil case.” Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). Once the plaintiff alleges a

prima facie claim, the Court must determine the plaintiff’s need for counsel to effectively litigate

his claim. In re Lane, 801 F.2d 1040, 1043 (8th Cir. 1986). Here, plaintiff has been granted

leave to proceed in forma pauperis, and he has been instructed to file an amended complaint,

which he has not yet done. The instant motion is premature, and will be denied without

prejudice. The Court will entertain future motions for the appointment of counsel, if appropriate,

as this case progresses.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of counsel

(Docket No. 5) is DENIED without prejudice

       Dated this 21st day of February, 2019.



                                                  /s/ Jean C. Hamilton
                                                  JEAN C. HAMILTON
                                                  UNITED STATES DISTRICT JUDGE
